internal_revenue_service number info release date date cc psi 1-genin-107379-02 uilc we are responding to correspondence submitted on your behalf by requesting relief in order to establish the taxable_year as the effective year for your s_corporation_election incidentally our office by the atlanta georgia service_center staff automatic late s_corporation relief is unavailable under revproc_97_48 because the internal_revenue_service notified you about the election deficiency within six months of receiving form_1120s for the taxable_year the information forwarded to our office is insufficient for us to process a private_letter_ruling request although we are unable to respond to your request as submitted this letter provides information relating to your request letter was forwarded to announcement copy enclosed provides guidance on seeking relief for late s_corporation elections generally to request relief for a late s_corporation_election you must request a private_letter_ruling from the national_office the procedures for requesting a private_letter_ruling are set out in revproc_2002_1 copy enclosed in addition revproc_2002_1 requires taxpayers to submit a user_fee along with their ruling_request the standard user_fee for a private_letter_ruling is dollar_figure however taxpayers with gross_income of less than dollar_figure million on their tax_return for the most recent 12-month taxable_year qualify for a reduced user_fee in the amount of dollar_figure if you qualify for the reduced fee you must include a statement certifying your gross_income for the last 12-month taxable_year otherwise the higher fee will apply if you decide to submit a formal request for a private_letter_ruling please review appendix b of revproc_2002_1 and be certain to include all required procedural statements also include the proper user_fee and any documents that substantiate your intent to be an s_corporation from inception please refer your request to our office by adding the following to the address attn cc pa t p o box ben franklin station washington dc direct to cc psi room by way of introduction the irs has a small_business website which provides information and various useful links visit this special site at www irs gov smallbiz additionally you can order one free copy of the small_business resource guide cd- rom by calling pre sec_1 then and ask the operator for publication the cd-rom provides critical tax information including forms instructions and publications as well as valuable information from a variety of government agencies non-profit organizations and educational institutions please keep this letter with your tax records and feel free to provide a copy of it to your authorized representative we hope that the above information proves helpful sincerely yours s dianna k miosi chief branch associate chief_counsel passthroughs and special industries enclosures announcement revproc_2002_1
